Exhibit 10.4
Option No.:                    
FURNITURE BRANDS INTERNATIONAL, INC.
2010 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
Furniture Brands International, Inc., a Delaware corporation (the “Company”),
hereby grants an option to purchase its shares of common stock, no par value
(the “Stock”), to the optionee named below. Additional terms and conditions of
the grant are set forth in this cover sheet and in the attachment (collectively,
the “Agreement”), and in the Company’s 2010 Omnibus Incentive Plan (the “Plan”).
Grant Date:                     ,200                    
Name of Optionee:                                                             
Optionee’s Employee Identification Number:
                    -                    -                    
Number of Shares Covered by Option:                     
Option Price per Share: $                    .                     (At least
100% of Fair Market Value)
Vesting Start Date:                     ,                     
     By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the Plan.

             
Optionee:
                     
 
      (Signature)    
 
           
Company:
                     
 
      (Signature)    
 
           
 
  Title:        
 
     
 
   

Attachment
This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



FURNITURE BRANDS INTERNATIONAL, INC.
2010 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT

     
Non-Qualified Stock Option
  This option is not intended to be an incentive stock option under Section 422
of the Internal Revenue Code and will be interpreted accordingly.
 
   
Definitions
  Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.
 
   
Vesting
  This option is only exercisable before it expires and then only with respect
to the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.
 
   
 
  Your right to purchase shares of Stock under this option vests [Insert Vesting
Schedule] (“Anniversary Date”), provided you then continue in Service.
Thereafter, for each such vesting date that you remain in Service, the number of
shares of Stock which you may purchase under this option shall vest [Insert
Vesting Schedule]. The resulting aggregate number of vested shares will be
rounded to the nearest whole number, and you cannot vest in more than the number
of shares covered by this option.
 
   
 
  No additional shares of Stock will vest after your Service has terminated for
any reason.
 
   
Term
  Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below.
 
   
Regular Termination
  If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire at the close of business at Company
headquarters on the 90th day after your termination date.
 
   
Termination for
Cause
  If your Service is terminated for Cause, then you shall immediately forfeit
all rights to your option and the option shall immediately expire.
 
   
Death
  If your Service terminates because of your death, then your option

2



--------------------------------------------------------------------------------



 



     
 
  will expire at the close of business at Company headquarters on the date
twelve (12) months after the date of death. During that twelve month period,
your estate or heirs may exercise the vested portion of your option.
 
   
 
  In addition, if you die during the 90-day period described in connection with
a regular termination (i.e., a termination of your Service not on account of
your death, Disability or Cause), and a vested portion of your option has not
yet been exercised, then your option will instead expire on the date twelve
(12) months after your termination date. In such a case, during the period
following your death up to the date twelve (12) months after your termination
date, your estate or heirs may exercise the vested portion of your option.
 
   
Disability
  If your Service terminates because of your Disability, then your option will
expire at the close of business at Company headquarters on the date twelve
(12) months after your termination date.
 
   
Leaves of Absence
  For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Notice of Exercise
  When you wish to exercise this option, you must notify the Company by filing
the proper “Notice of Exercise” form at the address given on the form. Your
notice must specify how many shares you wish to purchase (in a parcel of at
least 100 shares generally). Your notice must also specify how your shares of
Stock should be registered (e.g. in your name only or in your and your spouse’s
names as joint tenants with right of survivorship). The notice will be effective
when it is received by the Company.
 
   
 
  If someone else wants to exercise this option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.
 
   
Form of Payment
  When you submit your notice of exercise, you must include payment of the
option price for the shares you are purchasing.

3



--------------------------------------------------------------------------------



 



     
 
  Payment may be made in one (or a combination) of the following forms:
 
  • Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.  
 
  • Shares of Stock which have already been owned by you and which are
surrendered to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.  
 
  • By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.
 
   
Withholding Taxes
  You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any tax or withholding payment is required
relating to the exercise or sale of shares arising from this grant under
Applicable Laws, the Company shall have the right to require such payments from
you, or withhold such amounts from other payments due to you from the Company or
any Affiliate.
 
   
Corporate Transaction
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Corporate Transaction, this option will become 100% vested (i) if it is not
assumed, or equivalent options are not substituted for the options, by the
Company or its successor, or (ii) if assumed or substituted for, upon your
Involuntary Termination within the 12-month period following the consummation of
the Corporate Transaction. Notwithstanding any other provision in this
Agreement, if assumed or substituted for, the option will expire one year after
the date of termination.
 
   
 
  “Involuntary Termination” means termination of your Service by reason of
(i) your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Corporate Transaction; (y) a reduction in your
annual base salary as of immediately prior to the Corporate Transaction (or as
the same

4



--------------------------------------------------------------------------------



 



     
 
  may be increased from time to time) or a material reduction in your annual
target bonus opportunity as of immediately prior to the Corporate Transaction;
or (z) the relocation of your principal place of employment to a location more
than 50 miles from your principal place of employment as of the Corporate
Transaction or the Company’s requiring you to be based anywhere other than such
principal place of employment (or permitted relocation thereof) except for
required travel on the Company’s business to an extent substantially consistent
with your business travel obligations as of immediately prior to the Corporate
Transaction. To qualify as an “Involuntary Termination” you must provide notice
to the Company of any of the foregoing occurrences within 90 days of the initial
occurrence and the Company shall have 30 days to remedy such occurrence.
 
   
Transfer of Option
  During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.
 
   
 
  Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.
 
   
Retention Rights
  Neither your option nor this Agreement gives you the right to be retained by
the Company (or any parent, Subsidiaries or Affiliates) in any capacity. The
Company (and any parent, Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason.
 
   
Shareholder Rights
  You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.
 
   
Forfeiture of Rights
  If you should take actions to materially harm the Company whether such harm
results from your competition with the Company or otherwise, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to, the right to cause: (i) a forfeiture of any outstanding option, and
(ii) with respect to the

5



--------------------------------------------------------------------------------



 



     
 
  period commencing twelve (12) months prior to your termination of Service with
the Company and ending twelve (12) months following such termination of Service
(A) a forfeiture of any gain recognized by you upon the exercise of an option or
(B) a forfeiture of any Stock acquired by you upon the exercise of an option
(but the Company will pay you the option price without interest).
 
   
 
  If it is ever determined by the Board that (i) you have engaged in misconduct
that contributed to a material accounting restatement, (ii) you have options
that vested within three years following the date of the first public issuance
or filing with the Securities and Exchange Commission of the financial
statements that subsequently required restatement, and (iii) the options vested
based on the achievement of pre-established performance goals that are later
determined, as a result of the accounting restatement, not to have been
achieved, then the Board shall have the discretion to determine whether the
options shall be immediately forfeited, in whole or in part, or whether you
shall be required to pay to the Company an amount not to exceed the difference
between the aggregate value of the shares acquired upon such exercise of the
option at the date of the Board determination and the aggregate exercise price
you paid. In addition, the option and gains resulting from the exercise of the
option, shall be subject to forfeiture in accordance with the Company’s standard
policies relating to such forfeitures and clawbacks, as such policies are in
effect at the time of grant of the Option.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) pursuant
to the Plan. Your option shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity in accordance with the terms of the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the state of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

6



--------------------------------------------------------------------------------



 



     
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company would be pleased to
provide copies. Please contact [Name] at [Number] to request paper copies of
these documents.
 
   
Electronic Signature
  All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

7